Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-35, 37, and 39-47 are rejected under 35 U.S.C. 103 as being unpatentable over Rusconi (US 20190052954) and Philipp (US 20070076897).
Regarding claim 28, Rusconi teaches an acoustic output apparatus, comprising: 
at least one low-frequency acoustic driver configured to generate at least one first sound, a frequency of the at least one first sound being within a first frequency range; and 
at least one high-frequency acoustic driver configured to generate at least one second sound (bass and treble speaker, Rusconi, [0036], fig 1), a frequency of the at least one second sound being within a second frequency range, the second frequency range including at least one frequency that exceeds the first frequency range (treble frequencies are higher than bass frequencies, Rusconi, [0036]).
Although Rusconi does not teach one or more status sensors configured to detect status information of a user; the at least one first sound and the at least one second sound are generated based on the status information, Philipp teaches capacitance sensors for detecting whether a user wears a headset and playing sound if the headset is being worn (Philipp, [0094-0096]). 
It would have been obvious to use the capacitance sensors with the motivation of automatically controlling playback as disclosed by Philipp.
Regarding claim 29, Rusconi and Philipp teaches the acoustic output apparatus of claim 28, wherein the first frequency range includes at least one frequency that is lower than 650 Hz and the second frequency range includes at least one frequency that is higher than 1000 Hz.
Although Rusconi does not teach wherein the first frequency range includes frequencies lower than 650 Hz, and the second frequency range includes frequencies higher than 1000 Hz, the examiner takes Official Notice that one of ordinary skill in the art would have envisaged that the bass could include something lower than 650 and the treble could include something higher than 1 kHz since these are core frequencies to speech intelligibility. To interpret bass and treble configuration to not include these frequencies would not be a reasonable conclusion of the inferences that would be made by one of ordinary skill in the art interpreting Rusconi.
  Regarding claim 30, Rusconi and Philipp teaches the acoustic output apparatus of claim 28, wherein the at least one low-frequency acoustic driver includes a first transducer and the at least one high-frequency acoustic driver includes a second transducer, the first transducerPreliminary Amendment Attorney Docket No.: 20608-0100USO1 Application No.: Not yet assigned (Continuation of International Application No. PCT/C N2020/087526) Page 3 of 8 and the second transducer having different frequency response characteristics (bass and treble speaker, Rusconi, [0036], fig 1).
 Regarding claim 31, Rusconi and Philipp teaches the acoustic output apparatus of claim 30, wherein the first transducer includes a low-frequency speaker and the second transducer includes a high-frequency speaker (bass and treble speaker, Rusconi, [0036], fig 1).
  Regarding claim 32, Rusconi and Philipp teaches the acoustic output apparatus of claim 28, the acoustic output apparatus further includes: an electronic frequency division module configured to divide a sound signal into a first sound signal corresponding to a sound of the first frequency range and a second sound signal corresponding to a sound of the second frequency range, wherein: the first sound signal is transmitted to the at least one low-frequency acoustic driver and the second sound signal is transmitted to the at least one high-frequency acoustic driver (inherent crossover for bass and treble speakers, Rusconi, [0036]). 
 Regarding claim 33, Rusconi and Philipp teaches the acoustic output apparatus of claim 28, the acoustic output apparatus further includes: at least two first sound guiding holes acoustically coupled to the at least one low-frequency acoustic driver (secondary opening 19 and primary opening 13, Rusconi, [0033], fig 1), the at least two first sound guiding holes being configured to output the at least one first sound (sound waves 35 and 36, fig 4); and at least two second sound guiding holes acoustically coupled to the at least one high-frequency acoustic driver (secondary opening 17 and primary opening 11, [0033], fig 1), the at least two second sound guiding holes being configured to output the second spatial sound (sound waves 35 and 36, fig 4). 
Regarding claim 34, Rusconi and Philipp teaches the acoustic output apparatus of claim 33, wherein there are aPreliminary Amendment Attorney Docket No.: 20608-0100USO1 Application No.: Not yet assigned (Continuation of International Application No. PCT/C N2020/087526) Page 4 of 8first distance between the at least two first sound guiding holes and a second distance between the at least two second sound guiding holes, the first distance being greater than the second distance (first set are further apart than second set, Rusconi, fig 1).
Regarding claim 35, Rusconi and Philipp teaches the acoustic output apparatus of claim 33, wherein: the at least two first sound guiding holes include a first set of first sound guiding holes located in a first region of the acoustic output apparatus and a second set of first sound guiding holes located in a second region of the acoustic output apparatus, the first region of the acoustic output apparatus and the second region of the acoustic output apparatus being located at opposite sides of the user; and the at least two second sound guiding holes include a first set of second sound guiding holes located in a third region of the acoustic output apparatus and a second set of second sound guiding holes located in a fourth region of the acoustic output apparatus, the third region of the acoustic output apparatus and the fourth region of the acoustic output apparatus being located at opposite sides of the user (see modified figure 2 of Rusconi below to show both sides of the eye glasses).  

    PNG
    media_image1.png
    457
    925
    media_image1.png
    Greyscale

Regarding claim 37, Rusconi and Phillip teaches the acoustic output apparatus of claim 33, wherein the at least two first sound guiding holes are coupled to the at least one low-frequency acoustic driver via a first acoustic route (13 and 19, Rusconi, fig 1) and the at least two second sound guiding holes are coupled to the at least one high-frequency acoustic driver via a second acoustic route (secondary opening 17 and primary opening 11, [0033], fig 1), the first acoustic route and the second acoustic route having different frequency selection characteristics (bass and treble speaker, Rusconi, [0036], fig 1).
Regarding claim 39, Rusconi and Phillip teaches the acoustic output apparatus of claim 28, wherein the acoustic output apparatus further includes a supporting structure configured to: carry the at least one low-frequency acoustic driver and the at least one high-frequency acoustic driver; and enable the acoustic output apparatus to be located off a user ear (Rusconi, figs 1 and 2).  
Regarding claim 40, Rusconi and Phillip teaches the acoustic output apparatus of claim 39, wherein at least two first sound guiding holes and at least two second sound guiding holes are locatedPreliminary Amendment Attorney Docket No.: 20608-0100USO1 Application No.: Not yet assigned (Continuation of International Application No. PCT/C N2020/087526) Page 6 of 8on the supporting structure (13, 19, 11, 17, Rusconi, fig 1).
Regarding claim 41, Rusconi and Phillip teaches the acoustic output apparatus of claim 33, wherein a distance between each of the at least two first sound guiding holes and an ear of the user is greater than a distance between each of the at least two second sound guiding holes and the ear of the user (11 and 17 are closer to the curve where the ear is situated than 13 and 19, Rusconi, fig 1).  
Regarding claim 42, Rusconi and Phillip teaches the acoustic output apparatus of claim 28, wherein the at least one low-frequency acoustic driver is enclosed in a first housing, the first housing forming a first front chamber (volume in hole 13, Rusconi, fig 1) of the at least one low-frequency acoustic driver and a first rear chamber of the at least one low-frequency acoustic driver (volume in hole 19, Rusconi, fig 1).  
Regarding claim 43, Rusconi and Phillip teaches the acoustic output apparatus of claim 42, wherein the first front chamber is acoustically coupled to one of at least two first sound guiding holes (volume in hole 13, Rusconi, fig 1)  and the first rear chamber is acoustically coupled to another one of the at least two first sound guiding holes (volume in hole 19, Rusconi, fig 1).  
Regarding claim 44, Rusconi and Phillip teaches the acoustic output apparatus of claim 28, wherein: the at least one high-frequency acoustic driver is enclosed in a second housing, the second housing forming a second front chamber of the at least one high-frequency acoustic driver (volume in hole 11, Rusconi, fig 1)   and a second rear chamber of the at least one high-frequency acoustic driver (volume in hole 17, Rusconi, fig 1).
Regarding claim 45, Rusconi and Phillip teaches the acoustic output apparatus of claim 44, wherein: the second front chamber is acoustically coupled to one of at least two second sound guiding holes (volume in hole 11, Rusconi, fig 1)    and the second rear chamber is acoustically coupled Preliminary Amendment Attorney Docket No.: 20608-0100USO1 Application No.: Not yet assigned (Continuation of International Application No. PCT/C N2020/087526) Page 7 of 8 to another one of the at least two second sound guiding holes (volume in hole 17, Rusconi, fig 1).  
Regarding claim 46, Rusconi and Phillip teaches the acoustic output apparatus of claim 33, wherein a phase of the at least one first sound outputted from one of the at least two first sound guiding holes is opposite to a phase of the at least one first sound outputted from another one of the at least two first sound guiding holes (holes 13 and 19, Rusconi, fig 1).
Regarding claim 47, Rusconi and Phillip teaches the acoustic output apparatus of claim 33, wherein a phase of the at least one second sound outputted from one of the at least two second sound guiding holes is opposite to a phase of the at least one second sound outputted from another one of the at least two second sound guiding holes (holes 11 and 17, Rusconi, fig 1).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Rusconi, Philipp, and Vesely (US 20060252979).
Regarding claim 36, Rusconi and Philipp teaches the acoustic output apparatus of claim 35.
Although Rusconi and Philipp do not teach wherein the at least one first sound and the at least one second sound are configured to simulate at least one target sound coming from at least one virtual direction with respect to the user, wherein the at least one target sound is simulated based on at least one of: a first difference between the at least one first sound outputted by the first set of first sound guiding holes and the at least one first sound outputted by the second set of first sound guiding holes; or Preliminary Amendment Attorney Docket No.: 20608-0100USO1 Application No.: Not yet assigned (Continuation of International Application No. PCT/C N2020/087526) Page 5 of 8 a second difference between the at least one second sound outputted by the first set of second sound guiding holes and the at least one second sound outputted by the second set of second sound guiding holes, the first difference or the second difference including at least one of a phase difference, an amplitude difference, or a frequency difference. However, Vesely teaches eye glasses with binaural audio (Vesely, [0010]) and binaural audio with HRTF’s are well-known to include phase, amplitude, and frequency response differences because these are the elements that make stereo sound and the human binaural hearing sense as is well-known. Moreover, if one were to assume that Rusconi contemplated using stereo audio signals, then that would anticipate claim 36. In any event, Vesely explicitly teaches using binaural audio and it would have been obvious to one of ordinary skill in the art to use stereo audio signals since doing so is the use of a known technique to improve a similar system in the same way.
  
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Rusconi, Philipp, and Larson (US 20050093653).
Regarding claim 38, Rusconi and Philipp teaches the acoustic output apparatus of claim 37. Although they do not teach wherein the first acoustic route includes an acoustic impedance material, an acoustic impedance of the acoustic impedance material being within a range of 5MKS Rayleigh to 500MKS Rayleigh, Larson teaches a material for a decoupling layer in the range of 2 Mrayl to 16 Mrayl (Larson, [0032]) which is within the claimed range and it would have been obvious to use a material of such an acoustic impedance as disclosed by Larson since doing so is the use of a known technique to improve a similar system in the same way.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651